Case 2:20-cv-06472-SVW-AFM Document 72 Filed 01/14/21 Page 1 of 1 Page ID #:3323




                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                         JAN 14 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
  MATTHEW BRACH, an individual; et al.,          No.    20-56291

                  Plaintiffs-Appellants,         D.C. No.
                                                 2:20-cv-06472-SVW-AFM
    v.                                           Central District of California,
                                                 Los Angeles
  GAVIN NEWSOM, in his official capacity
  as the Governor of California; et al.,         ORDER

                  Defendants-Appellees.

  Before: WARDLAW and MILLER, Circuit Judges.

         The request for expedited calendaring of this appeal (Docket Entry No. 4) is

  granted.

         The Clerk will place this appeal on the calendar for March 2021. See 9th

  Cir. Gen. Order 3.3(g).




  AC/MOATT
